—Appeal from a judgment of the Supreme Court (Torraca, J.), entered February 20, 1992 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review the adequacy of his medical care while incarcerated.
Petitioner’s admitted failure to exhaust his administrative remedies with respect to his claims concerning medical treatment or to indicate that pursuit of such remedies would have been futile requires dismissal of his petition without prejudice to petitioner availing himself of the administrative remedies available to him (see, Matter of Roberts v Coughlin, 165 AD2d 964; Matter of Harris v Coughlin, 157 AD2d 997).
*966Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.